Citation Nr: 0202086	
Decision Date: 03/04/02    Archive Date: 03/15/02

DOCKET NO.  98-04 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for 
subluxation of the left clavicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



INTRODUCTION

The veteran served on active duty from September 1986 to 
March 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) following a March 1997 decision in which the RO 
denied an increased (compensable) rating for service 
connected subluxation of the left clavicle (hereinafter a 
"left shoulder disability").  In June 1999, the Board 
remanded the veteran's appeal for further development.


FINDINGS OF FACT

1.  The question of entitlement to an increased (compensable) 
rating for subluxation of the left clavicle cannot be 
answered without a VA examination.

2.  Without good cause, the veteran failed to report for a 
scheduled VA examination.


CONCLUSION OF LAW

An increased (compensable) rating for subluxation of the left 
clavicle is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.655, 4.40, 4.71a (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board recognizes that, on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(VCAA).  The new law applies to all claims filed on or after 
the date of the law's enactment, as well as to claims filed 
before the date of the law's enactment, and not yet finally 
adjudicated as of that date.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 
2096, 2099-2100 (2000); VAOPGCPREC 11-2000 (Nov. 27, 2000).  
The new law contains revised notice provisions, and 
additional requirements pertaining to VA's duty to assist.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
Pertinent regulations (which implement the VCAA but, with the 
exception of the provision governing claims to reopen on the 
basis of new and material evidence, do not create any 
additional rights) recently were promulgated.  See 66 Fed. 
Reg. 45620-45632 (August 29, 2001).  Except as otherwise 
provided, these regulations also are effective November 9, 
2000.

It is the Board's conclusion that the new law does not 
preclude it from proceeding to an adjudication of the 
veteran's claim.  This is so because the requirements of the 
new law have been satisfied.  By the RO decision, the 
statement of the case, the supplemental statements of the 
case, the correspondence furnished the veteran, and the 
earlier Board remands, the veteran has been notified of the 
information and evidence necessary to substantiate his claim 
including actual notice of the VCAA and constructive notice 
of the provisions of 38 C.F.R. § 3.655 (2001).  The Board 
acknowledges that private treatment records held by the Vance 
Clinic and El Paso Hospital have not been obtained and 
associated with the record.  Likewise, the Board notes that 
copies of the veteran's vocational rehabilitation program 
records as well as records associated with a January 1994 
work injury have not been obtained and associated with the 
record.  However, the fault for not obtaining these records 
lies with the veteran, not VA.  Specifically, while the RO in 
August 1999 wrote the veteran and asked that he, among other 
things, complete authorizations so that it could obtain his 
treatment records from all health care providers he had seen 
for his left shoulder disability, including Dr. Gary at the 
Vance Clinic, no reply was forthcoming from the veteran.  
Tellingly, "the duty to assist is not always a one-way 
street.  If a veteran (appellant) wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
purtative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
192 (1991), See also Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  In light of the applicable laws and regulations as 
well as the evidence already obtained by the RO and the 
notice already provided the veteran, adjudication of this 
appeal, without further efforts to get authorization to 
obtain the veteran's private treatment records or to provide 
duplicative notice of § 3.655, poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92 (1992).

As to the merits of the claim, the veteran asserts that his 
left shoulder disability has become worse over time.  He 
notes that the disability is manifested by chronic pain, 
weakness, and/or limited range of motion, and thus more 
nearly approximates those requirements needed to qualify for 
a compensable rating.  It is also requested that the veteran 
be afforded the benefit of the doubt.

The Board notes that governing regulations provide that VA's 
duty to assist normally includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior examinations and treatment.  
Green v. Derwinski, 1 Vet. App. 121 (1991); Lineberger v. 
Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 
5 Vet. App. 454 (1993); Caffrey v. Brown, 6 Vet. App. 377 
(1994); 38 C.F.R. § 3.326 (2001).  

Moreover, VA regulations specifically provide that:

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such examination, or 
reexamination, . . . [and] the 
examination was scheduled in conjunction 
with . . . a claim for increase, the 
claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2001). 

A review of the record on appeal shows that historically, the 
veteran's left shoulder disability was rated as non-
compensably disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5203 (impairment of the clavicle and scapula).  See RO 
decisions entered in November 1993 and March 1997.  In June 
1999, the Board remanded the veteran's appeal, in part, 
because the existing record did not contain sufficient 
medical evidence to rate the severity of his service 
connected left shoulder disability.

Specifically, the Board noted that ways in which a shoulder 
disability may be rated contemplates potential problems with 
movement.  See 38 C.F.R. § 4.71a (2001).  Consequently, the 
Board remanded the appeal for consideration to be given to 
the degree of any functional loss caused by pain such as has 
been repeatedly complained of by the veteran.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).

Tellingly, when rating musculoskeletal disability, it should 
be remembered that "a part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40 
(2001).  In DeLuca v. Brown, the United States Court of 
Appeals for Veterans Claims (Court) noted that the VA 
examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.  This is what was required in the veteran's 
case, but not accomplished.

A review of the record on appeal shows the veteran appeared 
for a VA examination in June 1993.  At that time, he 
complained of left shoulder pain since he injured it changing 
a truck tire while in the Persian Gulf.  On examination, 
range of motion was normal, but the shoulder had a "popping" 
with motion, and there was slight posterior subluxation.  
Moreover, a review of the record on appeal shows VA treatment 
records that report the veteran's complaints and/or treatment 
for left shoulder pain and/or tightness.  See VA treatment 
records dated in January 1997 and January 1998.

However, while the existing record is adequate to determine 
that the veteran's left shoulder disability is not manifested 
by ankylosis, and therefore does not meet the criteria for a 
compensable rating under Diagnostic Code 5200, it does not 
provide the Board with the information needed to rate the 
severity of the veteran's left shoulder disability under 
other relevant rating criteria.  38 C.F.R. § 4.71a (2001).  
Specifically, none of the evidence found in the present 
record allows the Board to determine if the veteran's left 
shoulder disability is manifested by, at least, limitation of 
motion at shoulder level (the criteria for a compensable 
rating under Diagnostic Code 5201), malunion of the humerus 
with moderate deformity (the criteria for a compensable 
rating under Diagnostic Code 5202), or malunion of the 
clavicle or scapula (the criteria for a compensable rating 
under Diagnostic Code 5203).  Id.  Moreover, it does not 
provide the Board with medical evidence as to any additional 
range-of-motion loss due to pain on use or during flare-ups.  
38 C.F.R. § 4.40 (2001); DeLuca, supra.

In order to obtain this necessary medical evidence, on two 
occasions, the VA medical center (VAMC) scheduled the veteran 
for VA examinations - one in January 2000 and one in August 
2000.  A copy of the VAMC notice to the veteran, of the 
January 2000 VA examination, shows that notice of these 
examinations was mailed to the veteran's last address of 
record.  However, the veteran failed to report for either 
examination.  In a May 2000 statement in support of claim, 
the veteran reported that he failed to report for the January 
2000 examination because of a conflict between that 
examination and his first day of class for vocational 
rehabilitation.  However, no excuse was forthcoming following 
his failure to report for the subsequent August 2000 
examination.  Therefore, it may be said that the veteran's 
absence from this second scheduled examination was without 
good cause. 

The salient point to be made about the veteran's case is that 
the VA examination which the VAMC tried to schedule was 
sought for the express purpose of obtaining evidence 
necessary for a determination on whether the veteran met the 
criteria for a compensable rating.  Because the question of 
the veteran's entitlement to a compensable evaluation turns 
on whether he meets the schedular criteria for an increased 
rating, and because an examination was required in order to 
determine whether he had in fact met those criteria, the 
benefit sought cannot be granted at this time based on the 
existing record.  Accordingly, his claim for an increase 
rating must be denied.  38 C.F.R. § 3.655 (2001).


ORDER

An increased (compensable) rating for subluxation of the left 
clavicle is denied.



		
	R. E. Smith
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

